DETAILED ACTION
Applicant’s amendment and remarks received 01 June 2022 have been fully considered.  Claims 1-8 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest an optical connector comprising a housing that houses a ferrule that holds the tip of an optical fiber, a coupling that releases a latched state of the optical connector by moving to a rear side of the optical connector with respect to the housing, wherein the rear side is opposite to a front side of the optical connector that includes the tip of the optical fiber and a tab member that includes an operation section disposed farther toward the rear side of the optical connector than the coupling, and that causes the coupling to move to the rear side of the optical connector with respect to the housing when the operation section is pulled, wherein the tab member includes a pair of front protrusions attached to an inside of the coupling, each of the pair of front protrusions includes a latch claw part protruding outward from an outer surface of a corresponding one of the pair of front protrusions, and each of the latch claw parts latches to/protrudes a corresponding latch hole disposed in the coupling in addition to the accompanying features of the independent claims.
A close prior art of record is previously discussed U.S. Patent Application Publication 2017/0139157 to Kanno.  Kanno teaches a connector having a comprising a housing that houses a ferrule that holds a tip of an optical fiber.  Kanno further teaches a coupling and a tab member, where the tab member includes a pair of protrusions and a latch claw part for securing the coupling and the table member together.  But Kanno fails to teach the tab member includes a pair of front protrusions attached to an inside of the coupling, each of the pair of front protrusions includes a latch claw part protruding outward from an outer surface of a corresponding one of the pair of front protrusions, and each of the latch claw parts latches to/protrudes a corresponding latch hole disposed in the coupling.
Therefore, claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Reference A discusses an optical connector with multiple components to secure the connector pieces. References B and C are patents optical connectors by some of the same inventors.
The documents submitted by applicant in the Information Disclosure Statement have been considered and made of record.  Note attached copy of form PTO-1449.  None of the references submitted by Applicant discloses or reasonably suggest the allowable subject matter discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874